UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Ohio Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam Ohio Tax Exempt Income Fund The fund's portfolio 2/28/09 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes XLCA XL Capital Assurance MUNICIPAL BONDS AND NOTES (99.0%)(a) Principal Rating(RAT) amount Value Ohio (91.4%) Akron, G.O. Bonds, FSA, 5s, 12/1/25 AAA $1,005,000 $1,035,060 Akron, Wtr. Wks. Rev. Bonds, NATL 6s, 12/1/12 AA- 875,000 968,424 5 1/4s, 12/1/17 Baa1 1,285,000 1,309,775 Allen Cnty., Hosp. Fac. VRDN (Catholic Hlth. Care) Ser. B, 0.65s, 10/1/31 VMIG1 700,000 700,000 Ser. A, 0.55s, 10/1/31 VMIG1 1,500,000 1,500,000 American Muni. Pwr. - Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5s, 2/15/38 A1 1,500,000 1,425,225 Anthony Wayne Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/2s, 12/1/19 AAA 1,565,000 1,666,741 Barberton, City School Dist. G.O. Bonds (School Impt.), 5 1/4s, 12/1/28 AA 1,390,000 1,440,346 Brookfield, Local School Dist. G.O. Bonds (School Fac. Impt.), FSA, 5s, 1/15/26 AAA 1,000,000 1,038,380 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-2, 6s, 6/1/42 BBB 250,000 147,325 Ser. A-2, 5 3/4s, 6/1/34 BBB 6,000,000 3,564,120 Ser. A-3, stepped coupon zero % (6.25%s, 12/1/12), 2037 (STP) BBB 1,200,000 514,044 Canal Winchester, Local School Dist. G.O. Bonds, NATL, zero %, 12/1/33 A3 1,180,000 258,798 Cincinnati, City School Dist. COP (School Impt.), FSA, 5s, 12/15/28 AAA 2,500,000 2,471,950 Cleveland, G.O. Bonds, Ser. A, FGIC, NATL, 4 3/4s, 11/15/26 AA 1,790,000 1,733,633 Cleveland, Arpt. Syst. FRB, Ser. C, FSA, 5s, 1/1/23 AAA 1,500,000 1,554,930 Cleveland, Income Tax Rev. Bonds (Bridges & Roadways), Ser. B, AGO, 5s, 10/1/29 AAA 1,000,000 1,009,410 Cleveland, Muni. School Dist. G.O. Bonds, FSA, 5s, 12/1/27 AAA 1,375,000 1,390,689 Cleveland, Parking Fac. Rev. Bonds, FSA, 5 1/4s, 9/15/22 AAA 2,400,000 2,506,536 Cleveland, Pub. Pwr. Syst. Rev. Bonds, Ser. B-1, NATL, zero %, 11/15/25 AA 3,000,000 1,216,410 Cleveland, Urban Renewal Increment Rev. Bonds (Rock & Roll Hall of Fame), 6 3/4s, 3/15/18 BBB-/P 1,150,000 1,077,021 Columbus, City School Dist. G.O. Bonds, FSA, zero %, 12/1/27 AAA 1,895,000 705,376 Columbus, Swr. Syst. Rev. Bonds, Ser. A, 5s, 6/1/27 Aa2 1,500,000 1,535,085 Cuyahoga Cnty., Hosp. VRDN (U. Hosp.), 0.45s, 1/1/16 VMIG1 1,545,000 1,545,000 Delaware Cnty., Cap. Fac. G.O. Bonds, U.S. Govt. Coll., 6 1/4s, 12/1/16 (Prerefunded) AAA 1,000,000 1,101,710 Dublin, G.O. Bonds, Ser. B, 6.4s, 12/1/14 Aaa 1,300,000 1,481,727 Elyria, OH City School Dist. G.O. Bonds (Classroom Fac. & School Impt.), XLCA, 5s, 12/1/35 A3 500,000 480,025 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), 5 5/8s, 8/15/32 A 1,000,000 811,800 Field, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), AMBAC, 5s, 12/1/22 Baa1 1,170,000 1,146,003 Franklin Cnty., G.O. Bonds, 5 3/8s, 12/1/20 Aaa 2,170,000 2,218,456 Franklin Cnty., Rev. Bonds (OCLC Online Computer Library Ctr.), 5s, 4/15/13 A 2,610,000 2,845,370 Franklin Cnty., Dev. Rev. Bonds (American Chemical Society), 5.8s, 10/1/14 A+ 2,000,000 2,052,580 Franklin Cnty., Econ. Dev. Rev. Bonds (Capitol South Cmnty. Urban), 5 3/4s, 6/1/11 BBB-/P 1,000,000 977,780 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Svcs.), U.S. Govt. Coll., 7 1/8s, 7/1/29 (Prerefunded) BBB 2,000,000 2,265,480 Hamilton Cnty., Rev. Bonds, Ser. B, AMBAC, zero %, 12/1/22 A2 500,000 238,500 Hamilton Cnty., Econ. Dev. Rev. Bonds (King Highland Cmnty. Urban), Ser. A, NATL, 5s, 6/1/22 AA- 1,745,000 1,808,117 Hamilton Cnty., Sales Tax Rev. Bonds, Ser. B, AMBAC, zero %, 12/1/24 A2 3,000,000 1,230,930 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, 5s, 12/1/28 AA 1,500,000 1,529,790 Hamilton, City School Dist. G.O. Bonds (School Impt.), FSA, 5s, 12/1/26 AAA 3,000,000 3,066,870 Huran Cnty., Human Svcs. Rev. Bonds, NATL, 6.55s, 12/1/20 AA- 1,800,000 2,146,788 Kings, Local School Dist. G.O. Bonds (School Impt.), NATL, 5s, 12/1/27 AA 750,000 755,228 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 Baa1 850,000 704,591 Lakewood, City School Dist. G.O. Bonds FGIC, NATL, zero %, 12/1/17 AA 1,190,000 857,050 FSA, zero %, 12/1/16 AAA 1,250,000 965,050 Lakota, School Dist. Rev. Bonds, AMBAC, 7s, 12/1/10 Aa1 1,000,000 1,092,530 Lorain Cnty., Elderly Hsg. Corp. Multi-Fam. Rev. Bonds (Harr Plaza & Intl.), Ser. A, 6 3/8s, 7/15/19 BBB 1,165,000 1,108,661 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. H, AGO, 5s, 2/1/29 AAA 2,000,000 1,941,020 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), 5 1/4s, 5/15/17 A3 1,250,000 1,111,600 Midview, School Dist. COP (School Bldg. Fac.), 5 1/4s, 11/1/17 A 2,535,000 2,652,193 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. D, 6 1/4s, 10/1/33 Aa2 1,000,000 1,033,190 Montgomery Cnty., Hosp. Rev. Bonds (Kettering Med. Ctr.), 6 3/4s, 4/1/22 (Prerefunded) A2 1,500,000 1,602,270 (Grandview Hosp. & Med Ctr.), U.S. Govt. Coll., 5.6s, 12/1/11 (Prerefunded) A 580,000 598,908 Mount Healthy, City School Dist. G.O. Bonds (School Impt.), FSA, 5 1/4s, 12/1/22 Aa3 1,105,000 1,195,676 Northwestern, School Dist. Rev. Bonds (Wayne & Ashland Cntys. School Impt.), FGIC, NATL, 7.2s, 12/1/10 AA- 465,000 483,107 OH Hsg. Fin. Agcy. Rev. Bonds Ser. B, GNMA Coll., 5s, 3/1/34 Aaa 810,000 798,417 (Res. Dev.), Ser. A, GNMA Coll., 4.6s, 9/1/28 Aaa 25,000 24,801 (Res. Mtge.), Ser. E, GNMA Coll., FNMA Coll., FHLMC Coll., 4 1/4s, 3/1/15 Aaa 430,000 420,557 (Res. Mtge.), Ser. C, GNMA Coll., FNMA Coll., 4.1s, 3/1/15 Aaa 420,000 406,316 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds Ser. G, GNMA Coll., 7.14s, 3/2/23 Aaa 100,000 101,241 Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 AAA/P 15,000 8,431 OH State Rev. Bonds Ser. A, 5s, 10/1/22 AA- 3,090,000 3,206,308 (Revitalization), Ser. A, AMBAC, 5s, 4/1/19 AA- 1,750,000 1,882,528 OH State Air Quality Dev. Auth. Mandatory Put Bonds (OH Pwr.), 7 1/8s, 6/1/10 A3 500,000 501,000 OH State Air Quality Dev. Auth. VRDN (First Energy), Ser. B, 0.55s, 8/1/29 VMIG1 2,300,000 2,300,000 OH State Env. Impt. Rev. Bonds (USX Corp.), 5 5/8s, 5/1/29 Baa1 750,000 624,585 OH State Higher Edl. Fac. Mandatory Put Bonds (Kenyon College), 5.05s, 7/1/16 A1 2,000,000 2,035,380 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 6 1/4s, 10/1/18 AA- 2,000,000 2,406,200 (Case Western Reserve U.), 6s, 10/1/14 AA- 1,000,000 1,150,720 (Oberlin College), 5 1/8s, 10/1/24 Aa2 1,500,000 1,543,950 OH State Higher Edl. Fac. Commn. Rev. Bonds (John Carroll U.), 5 1/2s, 11/15/18 A2 335,000 354,685 (John Carroll U.), 5 1/2s, 11/15/17 A2 420,000 448,006 (Oberlin College), 5s, 10/1/33 Aa2 1,000,000 997,150 (Northern U.), 4 3/4s, 5/1/19 A2 2,500,000 2,511,050 OH State Hsg. Fin. Agcy. Rev. Bonds (Res. Mtge.) Ser. F, GNMA Coll., FNMA Coll., FHLMC Coll., 5.45s, 9/1/33 Aaa 1,990,000 1,998,418 Ser. L, GNMA Coll., FNMA Coll., 4 3/4s, 3/1/37 Aaa 2,000,000 1,607,460 OH State Poll. Control Rev. Bonds (Standard Oil Co.), 6 3/4s, 12/1/15 Aa1 3,350,000 3,783,825 OH State U. Rev. Bonds, Ser. A 5 1/8s, 12/1/31 Aa2 1,000,000 1,006,510 5s, 12/1/27 Aa2 1,000,000 1,025,520 OH State Wtr. Dev. Auth. Poll. Control Rev. Bonds (Wtr. Quality), Ser. B, zero %, 12/1/14 Aaa 3,500,000 2,958,305 OH State Wtr. Dev. Auth. Poll. Control Fac. Mandatory Put Bonds (First Energy Generation), Ser. C, 7 1/4s, 11/1/12 Baa2 500,000 495,210 OH State Wtr. Dev. Auth. Solid Waste Disp. Rev. Bonds (Bay Shore Power Co.), Ser. A, 5 7/8s, 9/1/20 BB+/P 1,000,000 809,820 OH U. Gen. Recipients Athens Rev. Bonds, NATL, 5s, 12/1/25 AA- 2,265,000 2,237,005 Powell, G.O. Bonds, FGIC, NATL, 5 1/2s, 12/1/25 AA+ 1,500,000 1,528,770 Rickenbacker, Port Auth. Rev. Bonds (OASBO Expanded Asset Pooled), Ser. A, 5 3/8s, 1/1/32 A2 2,165,000 1,997,602 River Valley, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/4s, 11/1/23 Aa2 300,000 335,250 Sandusky Cnty., Hosp. Fac. Rev. Bonds (Memorial Hosp.), 5.15s, 1/1/10 BBB- 830,000 822,298 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 1,750,000 1,511,405 South Western City, School Dist. G.O. Bonds (Franklin & Pickway Cnty.), FSA, 4 3/4s, 12/1/23 AAA 2,000,000 2,040,120 Summit Cnty., G.O. Bonds, Ser. R, FGIC, NATL, 5 1/2s, 12/1/18 Aa2 500,000 593,270 Tallmadge, City School Dist. G.O. Bonds (School Fac.), FSA, 5s, 12/1/26 AAA 1,410,000 1,443,276 Toledo, G.O. Bonds (Macys), Ser. A, NATL, 6.35s, 12/1/25 AA- 1,500,000 1,499,820 Toledo, Swr. Syst. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 A 2,405,000 2,783,661 Toledo, Wtr. Wks. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 A 965,000 1,112,066 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa3 1,900,000 1,765,499 Twin Valley, Cmnty. Local School Dist. Rev. Bonds, FGIC, NATL, 7.05s, 12/1/11 AA- 785,000 834,997 U. of Cincinnati COP (Jefferson Ave. Residence Hall), NATL, 5 1/8s, 6/1/28 AA- 1,000,000 953,450 Westerville, G.O. Bonds, AMBAC, 5s, 12/1/26 Aa1 1,320,000 1,349,924 Westerville, City School Dist. Rev. Bonds (School Impt.), 6 1/4s, 12/1/09 Aa3 1,610,000 1,674,609 Woodridge, School Dist. Rev. Bonds, AMBAC, 6.8s, 12/1/14 A 2,650,000 2,982,337 Zanesville, Hsg. Dev. Corp. Mtge. Rev. Bonds, U.S. Govt. Coll. 7 3/8s, 10/1/21 (Prerefunded) AAA/P 220,000 288,814 7 3/8s, 10/1/20 (Prerefunded) AAA/P 205,000 269,122 7 3/8s, 10/1/19 (Prerefunded) AAA/P 185,000 242,866 7 3/8s, 10/1/18 (Prerefunded) AAA/P 180,000 236,302 7 3/8s, 10/1/17 (Prerefunded) AAA/P 160,000 210,046 7 3/8s, 10/1/16 (Prerefunded) AAA/P 155,000 203,482 Puerto Rico (7.2%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 555,000 411,688 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,000,000 895,760 6s, 7/1/38 Baa3 1,350,000 1,229,769 AGO, 5s, 7/1/28 AAA 2,000,000 1,937,240 Cmnwlth. of PR, Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 4.45s, 6/1/27 Aaa 375,000 373,538 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. W, 5 1/2s, 7/1/15 BBB+ 1,000,000 981,630 Ser. G, 5s, 7/1/33 (Prerefunded) Aaa 195,000 221,282 Ser. G, 5s, 7/1/33 BBB 100,000 79,141 Ser. K, 5s, 7/1/13 BBB 500,000 483,985 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 896,430 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 BBB+ 1,000,000 958,340 Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. C, 5s, 8/1/10 Baa3 560,000 567,577 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. M-3, NATL, Cmnwlth. of PR Gtd., 6s, 7/1/28 AA 500,000 481,700 Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/19 Baa3 1,070,000 1,008,026 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, NATL, zero %, 8/1/43 AA- 3,000,000 272,250 Virgin Islands (0.4%) Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/21 (Virgin Islands) Baa3 785,000 642,570 Total municipal bonds and notes (cost $151,108,530) SHORT-TERM INVESTMENTS (0.1%)(a) Shares Value SSgA U.S. Government Money Market Fund (i) 150,000 $150,000 Total short-term investments (cost $150,000) TOTAL INVESTMENTS Total investments (cost $151,258,530) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $1,290,014 3/12/09 - 5.02% minus Municipal Market Data Index $136,472 AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $151,141,112 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at February 28, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at February 28, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $151,258,530, resulting in gross unrealized appreciation and depreciation of $4,694,570 and $6,222,512, respectively, or net unrealized depreciation of $1,527,942. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain swap contracts. The rates shown on VRDN, Mandatory Put Bonds, and FRB are the current interest rates at February 28, 2009. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 28, 2009 (as a percentage of net assets): Local government 30.8% Utilities 13.7 Education 12.9 The fund had the following insurance concentrations greater than 10% at February 28, 2009 (as a percentage of net assets): FSA 14.2% NATL 14.2 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty.Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $150,000 $ Level 2 149,580,588 136,472 Level 3 Total $149,730,588 $136,472 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Ohio Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
